                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

ADAMS & BOYLE, P.C.,                                   )
                                                       )
        Plaintiff,                                     )
                                                       )
v.                                                     )       Docket No. 3:15-cv-0705
                                                       )       Judge Friedman / Frensley
HERBERT H. SLATERY III, et al.,                        )
                                                       )
        Defendants.                                    )


                              DEFENDANTS’ PRETRIAL BRIEF


        In Roe v. Wade, the Supreme Court recognized a constitutional right to abortion. 410 U.S.

113, 153 (1973). But that right is not without limits. See id. at 153–54. Since the right was first

recognized, states have regulated abortion to further their legitimate interests—including maternal

health and fetal life. See id. at 154, 163. To that end, states across the country have enacted waiting

period laws. These laws ensure that prospective abortion patients have time to receive effective

informed consent, weigh their options, and to consider information provided by the abortion

facilities. Recognizing these benefits, federal courts have consistently upheld waiting period laws.

See, e.g., Planned Parenthood of Se. Pa. v. Casey, 505 U.S. 833, 887 (1992). They have done so

even when these laws have made it more expensive and time-consuming to obtain abortions.

        Tennessee’s law—like those enacted by many other states—helps to ensure that abortion

decisions are made knowingly, competently, and voluntarily. Yet despite these benefits, and

despite the consistent judicial approval of similar laws, Plaintiffs ask this Court to hold that

Tennessee’s waiting period law violates the Constitution. Because the challenged law permissibly

“facilitates the wise exercise” of the right to abortion, this Court should not do so. See id.


                                                  1

     Case 3:15-cv-00705 Document 180 Filed 08/16/19 Page 1 of 7 PageID #: 2331
I.      ARGUMENT

        Plaintiffs challenge Tennessee’s law in two ways: they argue first that the law is an undue

burden on women seeking abortions, and second, that it violates the Equal Protection Clause. (See

D.E. 70, ¶¶ 80, 82.) As an initial matter, Plaintiffs’ equal protection argument is meritless.

Abortion regulations are not subject to the equal protection scrutiny analysis; they are analyzed

under the undue burden framework. See Casey, 505 U.S. at 872–76 (rejecting the traditional

scrutiny analysis and trimester framework set out in Roe). 1 A regulation may be an undue burden

when it is a “substantial obstacle to a woman’s choice to undergo an abortion” in a “large fraction

of the cases in which [it] is relevant.” Id. at 925. But this is only part of the analysis; courts must

also consider the benefits that the challenged regulation confers. Whole Woman’s Health v.

Hellerstedt, 136 S. Ct. 2292, 2309 (2016) (citing Casey, 505 U.S. at 887–98, 899–901).

        A.     Tennessee’s Waiting Period Law is not a Substantial Obstacle.

        Since the Supreme Court recognized the right to abortion, waiting period laws have been

routinely upheld. In Casey, for example, a plurality of the Supreme Court upheld a 24-hour waiting

period law. See Casey, 505 U.S. at 887. That law required that “at least 24 hours before performing

an abortion a physician inform the woman of the nature of the procedure, the health risks of the

abortion and of childbirth,” and the “probable gestational age of the unborn child.” Id. at 881.

        The district court found that “because of the distances many women must travel to reach

an abortion provider, the practical effect will often be a delay of much more than a day because

the waiting period requires that a woman seeking an abortion make at least two visits to the doctor.”

Id. Ultimately, the district court concluded that “for those women that have the fewest financial



1
 See also Tucson Woman’s Clinic v. Eden, 379 F.3d 531, 544–45, 549 (9th Cir. 2004); Greenville
Women’s Clinic v. Bryant, 222 F.3d 157, 172–73 (4th Cir. 2000); Planned Parenthood of Mid-
Missouri and E. Kansas, Inc. v. Dempsey, 167 F.3d 458, 464 (8th Cir. 1999).
                                                  2

     Case 3:15-cv-00705 Document 180 Filed 08/16/19 Page 2 of 7 PageID #: 2332
resources, those who must travel long distances, and those who have difficulty explaining their

whereabouts to husbands, employers, or others, the 24-hour waiting period will be particularly

burdensome.” Id. (internal quotation marks omitted).

       Still, a plurality of the Supreme Court upheld the waiting period. Id. Even though the law

“ha[d] the effect of increasing the cost and risk of delay of abortions” and had a disproportionate

impact on low-income women, it did not unduly burden the right to abortion. Id. at 886. The Court

explained that “[w]hether a burden falls on a particular group is a distinct inquiry from whether it

is a substantial obstacle even as to the women in that group.” Id. at 887. Thus, based on the

record—including those burdens identified by the district court—the Court concluded that

Pennsylvania’s law was not an undue burden. 2 Id.

       This Court should follow suit. The record in this case contains no facts that compel a

conclusion different from that reached in Casey. Plaintiffs’ experts opine that the law negatively

impacts low-income women, reinforces stereotypes about women, and can have the effect of

delaying abortions for more than 48 hours. But these assertions—even if they are true—are not

enough to distinguish Tennessee’s law from the law upheld in Casey. Indeed, the burdens that

Plaintiffs’ experts discuss are the same ones that the Supreme Court considered. The only notable

difference between Tennessee’s law and the law upheld in Casey is that Tennessee mandates a

waiting period of 48 hours, rather than 24. Plaintiffs, however, can offer no constitutional basis for

distinguishing between those two time periods. The burdens that Plaintiffs identify are not unique

to 48-hour waiting periods. Rather, they are inherent in any waiting period law that requires two




2
  This Circuit has recognized and applied the Casey plurality’s conclusion with approval. See
Cincinnati Women's Services, Inc. v. Taft, 468 F.3d 361, 366, 372–74 (6th Cir. 2006) (applying
Casey and upholding a 24-hour waiting period law even though the law delayed abortions for up
to two weeks and prevented some women from obtaining abortions altogether).
                                                  3

    Case 3:15-cv-00705 Document 180 Filed 08/16/19 Page 3 of 7 PageID #: 2333
visits. And despite these burdens, waiting periods have been a widely used—and consistently

upheld—form of abortion regulation for more than two decades. See, e.g., Casey, 505 U.S. at 887;

Taft, 468 F.3d at 373–74; Karlin v. Foust, 188 F.3d 446, 485–88 (7th Cir. 1999).

       B.      Tennessee’s Waiting Period Law Benefits Women.

       The framework set out in Casey requires courts to consider not only the burdens that a law

imposes, but also the benefits that it confers. Whole Woman’s Health, 136 S. Ct. at 2309.

Tennessee’s waiting period benefits women seeking abortions. It does so by guaranteeing that they

have the information and time to make deliberate and informed decisions. Many women who seek

abortions “are not aware of the nature of abortion methods and procedural risks prior to arriving

[at] a clinic.” (Coleman Expert Rep. at ¶ 6.) These women often “experience high levels of

ambivalence, uncertainty, and decisional distress, precluding effective decision-making without

sufficient time.” (Id. at ¶ 7.) Difficult and highly personal decisions, like the decision to terminate

a pregnancy, benefit from additional time and information. (See id. at ¶¶ 6, 8.)

       These same benefits were recognized by a plurality of the Supreme Court in Casey. There,

the Court acknowledged that there is a “substantial government interest justifying a requirement

that a woman be apprised of the health risks of abortion and childbirth.” Casey, 505 U.S. at 882.

The Court went on to note that “[t]he idea that important decisions will be more informed and

deliberate if they follow some period of reflection does not strike us as unreasonable, particularly

where the statute directs that important information become part of the background of the

decision.” Id. at 885. On that basis, the Court concluded that Pennsylvania’s law “facilitate[d] the

wise exercise” of the right to abortion and was “not an undue burden on that right.” Id. at 887.

       So too here. Tennessee’s waiting period provides the time to consider the informed-consent

information received from the first visit—this is especially critical since before the enactment of



                                                  4

   Case 3:15-cv-00705 Document 180 Filed 08/16/19 Page 4 of 7 PageID #: 2334
the waiting period, the time from the start of the pre-abortion meeting with the physician to the

end of the abortion procedure itself could take as little as ten minutes.3 (Young Dep. at 55, 59–

60.) The additional time provided by Tennessee’s law ensures that the decision to abort is not

rushed and is instead reached after conscious deliberation. Consider two scenarios. In one, some

women who appeared unsure of their decision to abort at their initial consultation were more

confident in their decision on their second visit. (Young Dep. at 165.) And in the other, some

women chose not to schedule second appointments, or simply chose not to return. (Id. at 115–16.)

Both scenarios represent a benefit: in the first, the waiting period benefits mental health by

allowing for an increase in decisional certainty, and in the second, the waiting period furthers the

State’s interest in protecting fetal life by offering prospective abortion patients an opportunity to

make a different choice.

II.      CONCLUSION

         The evidence at trial will show that Defendants are entitled to prevail as a matter of law.

Both the Supreme Court and this Circuit have made it clear that waiting period laws will be upheld

so long as they do not unduly burden a woman’s right to terminate her pregnancy. Casey, 505 U.S.

872–74; see also Taft, 468 F.3d at 372–74. Tennessee’s law passes this test. The waiting period is

not a substantial obstacle to a large fraction of women affected by the law—a threshold

requirement to show an undue burden. And not only that, the law also benefits prospective abortion

patients by guaranteeing the opportunity to make a fully informed and deliberate decision. See

Casey, 505 U.S. at 882–85. At bottom, “the right protected by Roe is a right to decide to terminate




3
  During this limited time, the physician also reviews patient allergies, medications, medical
history, obstetric history, surgical history, and contraceptive history. (Young Dep. 59.) The
physician may also discuss how the patient is feeling and answer questions about the procedure,
including questions about possible side effects and what the patient should expect at home. (Id.)
                                                  5

      Case 3:15-cv-00705 Document 180 Filed 08/16/19 Page 5 of 7 PageID #: 2335
a pregnancy free of undue interference by the State.” Id. at 887. Because Tennessee’s waiting

period law—like the informed consent requirement at issue in Casey—“facilitates the wise

exercise of that right, it cannot be classified as an interference with the right Roe protects.” See id.



                                               Respectfully submitted,

                                               HERBERT H. SLATERY III
                                               Attorney General and Reporter

                                               s/ Matthew D. Cloutier
                                               STEVEN A. HART (BPR # 07050)
                                               SUE A. SHELDON (BPR #15295)
                                               ALEXANDER S. RIEGER (BPR# 029362)
                                               LINDSAY H. SISCO (BPR # 026361)
                                               MATTHEW D. CLOUTIER (BPR # 036710)
                                               AMBER L. SEYMOUR (BPR# 036198)
                                               Office of Tennessee Attorney General
                                               P. O. Box 20207
                                               Nashville, Tennessee 37202
                                               (615) 741-7908
                                               steve.hart@ag.tn.gov
                                               sue.sheldon@ag.tn.gov
                                               alex.rieger@ag.tn.gov
                                               lindsay.sisco@ag.tn.gov
                                               matt.cloutier@ag.tn.gov
                                               amber.seymour@ag.tn.gov




                                                   6

   Case 3:15-cv-00705 Document 180 Filed 08/16/19 Page 6 of 7 PageID #: 2336
                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing Notice has been served on the
following counsel of record through the Electronic Filing System on this 16th day of August, 2019:

      Scott P. Tift                                         Thomas C. Jessee
      David W. Garrison                                     Jessee & Jessee
      Barrett Johnston Martin & Garrison, LLC,              P.O. Box 997
      Bank of America Plaza,                                Johnson City, TN 37605
      414 Union Street, Suite 900                           jjlaw@jesseeandjessee.com
      Nashville, TN 37219
      stift@barrettjohnson.com
      dgarrison@barrettjohnson.com


      Autumn Katz                                           Maithreyi Ratakonda
      Hailey Flynn                                          Melissa Cohen
      Michelle Moriarty                                     Planned Parenthood Federation of
      Marc Hearron                                          America
      Center for Reproductive Rights                        123 William St., 9th Floor
      199 Water Street, 22nd Floor                          New York, NY 10038
      New York, NY 10038                                    mai.ratakonda@ppfa.org
      akatz@reprorights.org                                 Melissa.cohen@ppfa.org
      hflynn@reprorights.org
      mmoriarty@reprorights.org


      Michael J. Dell                                       Thomas H. Castelli
      Jason M. Moff                                         American Civil Liberties Union
      Irene Weintraub                                       PO Box 120160
      Timur Tusiray                                         Nashville, TN 37212
      Kramer Levin Naftalis & Frankel LLP                   tcastelli@aclu-tn.org
      1177 Avenue of the Americas
      New York, NY 10036
      mdell@kramerlevin.com
      jmoff@kramerlevin.com
      iweintraub@kramerlevin.com
      ttusiray@kramerlevin.com

                                                    s/ Matthew D. Cloutier
                                                    MATTHEW D. CLOUTIER




                                                7

 Case 3:15-cv-00705 Document 180 Filed 08/16/19 Page 7 of 7 PageID #: 2337
